Case 1:20-cv-00896-GWC Document 19-19 Filed 09/30/20 Page 1 of 9




       EXHIBIT 19
9/28/2020           Case 1:20-cv-00896-GWC
                                      COVID-19 IsDocument      19-19
                                                 Transmitted Through      Filed
                                                                     Aerosols. We 09/30/20
                                                                                  Need to Adapt |Page
                                                                                                 Time 2 of 9



                                                      10 ISSUES FOR ONLY $10                             SUBSCRIBE NOW       LAST CHANCE!




      COVID-19 Is Transmitted Through Aerosols. We Have
           Enough Evidence, Now It Is Time to Act




   Guests play blackjack at tables with only three players allowed at a time at the Red Rock Resort after the property opened
   for the rst time since being closed on March 17 because of the coronavirus pandemic on June 4, 2020 in Las Vegas,
   Nevada. Ethan Miller—Getty Images




                       BY JOSE-LUIS JIMENEZ AUGUST 25, 2020 7:00 AM EDT
                       Jimenez is a Professor of Chemistry and a Fellow of the Cooperative Institute for Research in
            IDEAS      Environmental Sciences at the University of Colorado-Boulder. He is a highly cited researcher
https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   1/8
9/28/2020           Case 1:20-cv-00896-GWC
                                      COVID-19 IsDocument      19-19
                                                 Transmitted Through      Filed
                                                                     Aerosols. We 09/30/20
                                                                                  Need to Adapt |Page
                                                                                                 Time 3 of 9

                       and a Fellow of the American Association for Aerosol Research and the American Geophysical
                       Union.                     10 ISSUES FOR ONLY $10                      SUBSCRIBE NOW  LAST CHANCE!
                                                               READ NEXT


        M          any months
                    Macron Says into the COVID-19
                                Longtime             pandemic,
                                          Belarus Leader        the coronavirus is still
                                                         'Must Go'
                   spreading uncontrolled through the U.S. Public health authorities
       including the U.S. Centers for Disease Control and Prevention (CDC) and the
       World Health Organization (WHO) tell us to remain six feet apart, wash our
       hands, disinfect frequently touched surfaces, and wear masks. But compliance
       with these measures—especially masks—is mixed, and daily we hear of cases
       where people do not know how they were infected. We hear about
       superspreading events, where one person infects many, happening in crowded
       bars and family gatherings, but not at outdoor demonstrations. Beaches in
       cities like Chicago are closed, but gyms and indoor dining at restaurants have
       reopened. It is no wonder the public is confused.


       It is critical to have a clear physical description of the ways in which COVID-19
       is transmitted, so that individuals and institutions are able to visualize it and
       will understand how to protect themselves. Contrary to public health
       messaging, I, together with many other scientists, believe that a substantial
       share of COVID-19 cases are the result of transmission through aerosols. The
       evidence in favor of aerosols is stronger than that for any other pathway, and
       officials need to be more aggressive in expressing this reality if we want to get
       the pandemic under control.


       There are three possible ways the virus is transmitted, of which two have been
       emphasized by the WHO and the CDC. The first is through “fomites,” objects
       that are contaminated with the virus (which could include someone else’s skin).
       Early in the pandemic, concern over fomite transmission drove some people to
       bleach groceries and packages. The CDC now says fomites are a possible means
       of transmission, but likely not one that is major. For example, an intensive
       handwashing program in the UK led to only a 16% reduction in transmission.
       Significantly, other viruses that, like SARS-CoV-2 (the one that causes COVID-
       19), have a lipid envelope, do not survive long on human hands. That means
       someone would need to touch their eyes, nostrils, or mouth a short time after
       touching a contaminated surface in order to contract the novel coronavirus.

https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   2/8
9/28/2020           Case 1:20-cv-00896-GWC
                                      COVID-19 IsDocument      19-19
                                                 Transmitted Through      Filed
                                                                     Aerosols. We 09/30/20
                                                                                  Need to Adapt |Page
                                                                                                 Time 4 of 9

       The second possibility for how COVID-19 spreads is through droplets, small
                                                      10 ISSUES FOR ONLY $10                             SUBSCRIBE NOW
       bits of saliva or respiratory fluid thatREAD
                                                infected
                                                    NEXTindividuals expel when they
                                                                                                                             LAST CHANCE!



       cough, sneeze, or talk. Droplets—which the WHO and CDC maintain is the
                    Macron Says Longtime Belarus Leader 'Must Go'
       primary means of transmission of COVID-19—are propelled through the air,
       but fall to the ground after traveling 3-6 feet. However, published research,
       which has been replicated, shows that droplets are only important when
       coughing and sneezing. But when it comes to talking in close proximity, which
       appears to play a major role in COVID-19 transmission, droplets are less
       important than the third potential pathway: aerosols. Many diseases, including
       COVID-19, infect most effectively at close proximity. Since droplets are visible
       and fall to the ground between 3-6 feet, we can readily see and understand this
       route of infection. In fact, it was thought for decades that tuberculosis was
       transmitted by droplets and fomites, based on ease of infection at close
       proximity, but research eventually proved that tuberculosis can only be
       transmitted through aerosols. I believe that we have been making a similar
       mistake for COVID-19.


       “Aerosol” (sometimes referred to as “airborne”) transmission is similar to
       droplet transmission, except that the bits of fluid are so small that they can
       linger in the air for minutes to hours. To understand the scale of aerosols, the
       diameter of a human hair is about 80 microns, and aerosols smaller than about
       50 microns can float in the air long enough to be inhaled. SARS-CoV-2 is only
       0.1 microns in diameter, so there is room for plenty of viruses in aerosols.


       Fomites and droplets have dominated our everyday understanding of COVID-19
       transmission. While the WHO and CDC both state that aerosols could lead to
       transmission under highly specific situations, both organizations maintain that
       they are less important. I believe this is a significant mistake and on July 6 I,
       along with 239 scientists, appealed to the WHO to reevaluate their stance.
       WHO updated its position in response, but the agency’s language continues to
       express skepticism of the importance of this pathway.


       The unwillingness to acknowledge the likelihood that aerosols are a major
       means of COVID-19 transmission can be traced to the legacy of Dr. Charles
       Chapin, an American public health researcher. Trying to bury once and for all
https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   3/8
9/28/2020           Case 1:20-cv-00896-GWC
                                      COVID-19 IsDocument      19-19
                                                 Transmitted Through      Filed
                                                                     Aerosols. We 09/30/20
                                                                                  Need to Adapt |Page
                                                                                                 Time 5 of 9

       the theory of miasmas, ghostly clouds of disease, he argued in his seminal 1910
                                                      10 ISSUES FOR ONLY $10                             SUBSCRIBE NOW
       book The Sources and Modes of Infection
                                          READ that
                                               NEXTaerosol transmission was nearly
                                                                                                                             LAST CHANCE!



       impossible. “It will be a great relief to most persons to be freed from the
                    Macron Says Longtime Belarus Leader 'Must Go'
       specter of infected air, a specter that has pursued the race since the time of
       Hippocrates,” Chapin wrote. The impact of his book was fortuitous in a way: it
       came at a time when enough evidence about the transmission of different
       infectious diseases had accumulated since the discovery of germs by Pasteur in
       the 1860s, but before we had the technology to measure aerosols. Chapin’s
       notions became the paradigm of infectious disease transmission, which has
       dominated until now.


       Given this deeply held disbelief of aerosol transmission, just a few diseases,
       including measles and chickenpox, have been accepted as being transmitted
       through aerosols—and only because these are so transmissible that the
       evidence could not be ignored by the medical community. Some less-
       contagious respiratory diseases, like influenza, were described as due to
       droplet and fomite transmission, even when they clearly had an aerosol
       component. That stance has, over the years, created an unfounded perception
       in health care that any disease that is transmitted through aerosols has to be
       extremely contagious. But 110 years later, the nuances and importance of
       aerosol transmission of respiratory diseases are finally becoming mainstream.


       When it comes to COVID-19, the evidence overwhelmingly supports aerosol
       transmission, and there are no strong arguments against it. For example,
       contact tracing has found that much COVID-19 transmission occurs in close
       proximity, but that many people who share the same home with an infected
       person do not get the disease. To understand why, it is useful to use cigarette
       or vaping smoke (which is also an aerosol) as an analog. Imagine sharing a
       home with a smoker: if you stood close to the smoker while talking, you would
       inhale a great deal of smoke. Replace the smoke with virus-containing aerosols,
       which behave very similarly, and the impact is similar: the closer you are to
       someone releasing virus-carrying aerosols, the more likely you are to breathe
       in larger amounts of virus. We know from detailed, rigorous studies that when
       individuals talk in close proximity, aerosols dominate transmission and
       droplets are nearly negligible.
https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   4/8
9/28/2020           Case 1:20-cv-00896-GWC
                                      COVID-19 IsDocument      19-19
                                                 Transmitted Through      Filed
                                                                     Aerosols. We 09/30/20
                                                                                  Need to Adapt |Page
                                                                                                 Time 6 of 9

       Read More: How to Make Homemade Face Masks More Effective—and How to
                                                      10 ISSUES FOR ONLY $10                             SUBSCRIBE NOW
       Wear Them Right
                                                                                                                             LAST CHANCE!
                                                               READ NEXT

                    Macron Says Longtime Belarus Leader 'Must Go'
       If you are standing on the other side of the room, you would inhale
       significantly less smoke. But in a poorly ventilated room, the smoke will
       accumulate, and people in the room may end up inhaling a lot of smoke over
       time. Talking, and especially singing and shouting increase aerosol exhalation
       by factors of 10 and 50, respectively. Indeed, we are finding that outbreaks
       often occur when people gather in crowded, insufficiently ventilated indoor
       spaces, such as singing at karaoke parties, cheering at clubs, having
       conversations in bars, and exercising in gyms. Superspreading events, where
       one person infects many, occur almost exclusively in indoor locations and are
       driving the pandemic. These observations are easily explained by aerosols, and
       are very difficult or impossible to explain by droplets or fomites.


       Furthermore, droplets move ballistically—they fly like a cannonball from
       someone’s mouth and then travel through the air until they either hit
       something (worst case someone else’s eyes, mouth or nostrils) or fall to the
       ground. Aerosols on the other hand, act like smoke: after being expelled, they
       don’t fall to the ground, but rather disperse throughout the air, getting diluted
       by air currents, and being inhaled by others present in the same space. Contact
       tracing shows that, when it comes to COVID-19, being outdoors is 20 times
       safer than being indoors, which argues that aerosol transmission is much more
       important than droplets; outdoors, there’s plenty of air in which aerosols can
       become diluted; not so indoors. In addition, researchers have demonstrated
       aerosol transmission of this virus in ferrets and hamsters.


       The visual analogy of smoke can help guide our risk assessment and risk
       reduction strategies. One just has to imagine that others they encounter are all
       smoking, and the goal is to breathe as little smoke as possible. But COVID-19 is
       not very contagious under most situations, unlike, for example, measles: the
       CDC says that 15 minutes of close proximity to a COVID-19 infected person
       often leads to contagion, which provides an estimate of how much “exhaled
       smoke” one may need to inhale for infection. Inhaling a little whiff of “smoke”
       here and there is OK, but a lot of “smoke” for a sustained period of time and
https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   5/8
9/28/2020           Case 1:20-cv-00896-GWC
                                      COVID-19 IsDocument      19-19
                                                 Transmitted Through      Filed
                                                                     Aerosols. We 09/30/20
                                                                                  Need to Adapt |Page
                                                                                                 Time 7 of 9

       without a mask is risky. (To be clear, actual smoke does not increase the
                                                      10 ISSUES FOR ONLY $10                             SUBSCRIBE NOW
       probability of infection.)
                                                                                                                             LAST CHANCE!
                                                               READ NEXT

                    Macron Says Longtime Belarus Leader 'Must Go'
       We should continue doing what has already been recommended: wash hands,
       keep six feet apart, and so on. But that is not enough. A new, consistent and
       logical set of recommendations must emerge to reduce aerosol transmission. I
       propose the following: Avoid Crowding, Indoors, low Ventilation, Close
       proximity, long Duration, Unmasked, Talking/singing/Yelling (“A CIViC
       DUTY”). These are the important factors in mathematical models of aerosol
       transmission, and can also be simply understood as factors that impact how
       much “smoke” we would inhale.


       A CIViC DUTY first suggests that we should do as many activities as possible
       outdoors, as schools did to avoid the spread of tuberculosis a century ago,
       despite harsh winters. Given how much being outside reduces COVID-19
       transmission risk, it is mind boggling that the U.S. National Guard is not busy
       setting up open canopy tents at every school around the country. That said,
       stepping outdoors is not a magical protection against contagion: a windy day in
       an open area while keeping our distance is very safe, but an unmasked close
       conversation with still air in a narrow passage between tall buildings is risky.


       Second, masks are essential, even when we are able to maintain social distance.
       We should also pay attention to fitting masks snugly, as they are not just a
       parapet against ballistic droplets, but also a means to prevent “smoke” from
       leaking in through gaps. We should not remove masks to talk, nor allow
       someone who is not wearing a mask to talk to us, because we exhale aerosols 10
       times as much when talking compared to breathing. Everyone should be careful
       to not stand behind someone with a poorly fitting mask, as the curvature of an
       ill-fitting mask can cause aerosols to travel behind the person wearing it.


       It is important to think about ventilation and air cleaning. We take operable
       windows and HVAC systems for granted, rarely paying attention to how they
       work. Times are different now, and we need to learn how to best use these
       systems to decrease risk. We need to increase the amount of indoor air that is
       replaced by outdoor air, by opening windows or adjusting mechanical systems.
https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   6/8
9/28/2020           Case 1:20-cv-00896-GWC
                                      COVID-19 IsDocument      19-19
                                                 Transmitted Through      Filed
                                                                     Aerosols. We 09/30/20
                                                                                  Need to Adapt |Page
                                                                                                 Time 8 of 9

       We need better filters installed in many ventilation systems that recirculate
                                                      10 ISSUES FOR ONLY $10                             SUBSCRIBE NOW
       some of the air. These interventions READ
                                            can get costly, so it is very important to
                                                                                                                             LAST CHANCE!
                                                 NEXT
       think carefully and prioritize objectively—we can, for example, use affordable
                    Macron Says Longtime Belarus Leader 'Must Go'
       CO2 measurements to identify the most dangerous, underventilated frequently
       occupied public spaces, and prioritize them.


       Read More: A New Study Suggests COVID-19 Reinfection Is Possible. Here’s
       What to Know


       Portable HEPA air cleaners work well to remove virus-laden aerosols, but
       unfortunately they are costly. Makeshift fan-filter cleaners can be made for less
       than $50, have been shown to work in multiple tests including peer-reviewed
       papers, and have been used for years in China to reduce the impact of pollution
       in homes. They can be noisy and are not a long-term solution, but they may
       help us get through the next few months. Germicidal UV systems can help in
       some situations, but only if ventilation and filtering cannot do the job. We
       should also remember that air cleaning is not a silver bullet: if we simulate the
       Skagit choir outbreak with an added large amount of air cleaning, the infection
       rate only drops by half. Spending as much time as possible outdoors, wearing
       masks, and reducing density will remain critical no matter how well we
       ventilate and clean the air.


       In a fast-moving viral pandemic, scientific understanding will inevitably
       change as research catches up to the speed at which the virus spreads.
       However, it seems clear that aerosols are more important when it comes to
       transmitting COVID-19 than we thought six months ago—and certainly more
       important than public health officials are currently making them out to be. The
       WHO and CDC, among others, must begin communicating the science
       suggesting aerosol spread of COVID-19—and the risk reduction strategies
       necessary as a result. If not, we hamper our ability to counter the growing
       health consequences and increasing death toll of COVID-19.




                                                 The Coronavirus Brief.
                        Everything you need to know about the global spread of COVID-19
https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   7/8
9/28/2020            Case 1:20-cv-00896-GWC
                                       COVID-19 IsDocument      19-19
                                                  Transmitted Through      Filed
                                                                      Aerosols. We 09/30/20
                                                                                   Need to Adapt |Page
                                                                                                  Time 9 of 9
                       Everything you need to know about the global spread of COVID 19

                                                      10 ISSUES FOR ONLY $10                             SUBSCRIBE NOW       LAST CHANCE!
                                                               READ NEXT
             Enter your email address
                     Macron Says Longtime Belarus Leader 'Must Go'

                                                              SIGN UP NOW



            You can unsubscribe at any time. By signing up you are agreeing to our Terms of Use and Privacy Policy. This
            site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.




                                              CONTACT US AT LETTERS@TIME.COM.

                           TIME Ideas hosts the world's leading voices, providing commentary on
                           events in news, society, and culture. We welcome outside contributions.
                           Opinions expressed do not necessarily re ect the views of TIME editors.



                                                       SHARE THIS STORY




https://time.com/5883081/covid-19-transmitted-aerosols/?utm_source=email&utm_medium=email&utm_campaign=email-share-article&utm-term=idea…   8/8
